DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Newly presented claim 18 currently depends from claim 1. However, the subject matter of claim 18 appears to match up with the subject matter found in claim 17. Therefore, for purposes of examination, claim 18 will be considered to depend from claim 17. If claim 18 remains dependent on claim 1, 112(b) rejections would be applicable. 
Claim 18, line 5 currently recites: “wherein the termination points of the two flash pockets top jaw” and should read “wherein the termination points of the two flash pockets of the top jaw.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “wherein the circumference of the decagon shaped channel is smaller than the outer circumference of an electrical connector assembly encasing the composite core.”
The limitation appears to compare the die’s channel to the composite core; however, the composite core has not been positively recited in this device claim. Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (hereafter “Shibuya”)(US 2011/0168428) in view of Yamakawa (US 2001/002508A1).
With regards to claim 1, Shibuya discloses a compression die (20) configured to crimp a composite core, the compression die (20) comprising:

wherein the crimping area of the inner body includes ten planar surfaces, each of the ten planar surfaces being positioned at an angle with respect to an adjacent planar surface such that the combination of the ten planar surfaces form a decagon shaped channel [paragraph 0076].

    PNG
    media_image1.png
    283
    396
    media_image1.png
    Greyscale

Annotated Figure 5 of Shibuya

    PNG
    media_image2.png
    291
    432
    media_image2.png
    Greyscale

	Annotated Figure 8 of Shibuya
Yamakawa is relied upon to teach a crimping die (82) having flash cutting pockets (85) that are located along a gap of the die, as seen in at least Figure 10A, to absorb that flash formed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Shibuya’s die with flash cutting pockets because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 2, Shibuya discloses wherein a circumference of the decagon shaped channel encloses an outer circumference of the composite core [paragraph 0076 and as seen in at least Figure 8].
With regards to claim 3, Shibuya discloses wherein the circumference of the decagon shaped channel is smaller than the outer circumference of an electrical connector assembly encasing the composite core. [It is noted that this limitation is not given patentable weight as discussed above in the 112(b) rejection. However, it is noted that Shibuya is considered to discloses a die that reduces the diameter of the workpiece; therefore, the channel would be smaller than the workpiece, paragraph 0081].
With regards to claim 4, Shibuya discloses wherein the decagon shaped channel is symmetrical about a central plane [paragraph 0076 and as seen in at least Figure 8].
With regards to claim 5, Shibuya discloses wherein the compression die is configured to connect the composite core to an electrical connector [paragraph 0081].

claims 9, 14 and 15, Shibuya discloses a method of crimping a composite core using a compression die (20), the method comprising: 
inserting the composite core (superconducting element wires 11 and stainless tape 12) into a connector (conduit 13) [ paragraph 0063]; 
inserting the connector encasing the composite core (11, 12 and 13) into a decagon shaped channel of the compression die [paragraph 0076], the decagon shaped channel including ten planar surfaces [paragraph 0076];
 applying a radial force towards a center of the decagon shaped channel until an outer circumference of the connector encasing the composite core fully engages a surface area of each of the ten planar surfaces [paragraph 0081].
Shibuya discloses the invention substantially as claimed except for the compression die including one or more flash cutting pockets and wherein the one or more flash cutting pockets are located along a gap of the compression die and wherein the flash cutting pockets are configured to prevent improper connection between the composite core and an electrical connector. Yamakawa is relied upon to teach a crimping die (82) having flash cutting pockets (85) that are located along a gap of the die, as seen in at least Figure 10A, to absorb that flash formed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Shibuya’s die with flash cutting pockets because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

claim 10, Shibuya discloses wherein a circumference of the decagon shaped channel encloses an outer circumference of the composite core [paragraph 0076 and as seen in at least Figure 8].
With regards to claim 11, Shibuya discloses wherein the circumference of the decagon shaped channel is smaller than the outer circumference of an electrical connector assembly encasing the composite core [it is considered that when the die reduces the diameter of the workpiece the channel is smaller than the workpiece, paragraph 0081].
With regards to claim 12, Shibuya discloses wherein the decagon shaped channel is symmetrical about a central plane [paragraph 0076 and as seen in at least Figure 8].
With regards to claim 13, Shibuya discloses wherein the compression die is configured to connect the composite core to an electrical connector [paragraph 0081].
With regards to claim 17, Shibuya discloses a compression die configured to crimp a composite core, the compression die comprising: a top jaw (26), and a bottom jaw (27), wherein each of the top jaw and the bottom jaw includes: an outer body having a tool engaging surface; an inner body having a crimping area; and; wherein each crimping area includes five planar surfaces, each of the five planar surfaces being positioned at an angle with respect to an adjacent planar surface such that the combination of the ten planar surfaces form a decagon shaped channel between the top jaw (26) and the bottom jaw (27), 
Shibuya discloses the invention substantially as claimed except for two flash cutting pockets disposed on opposite sides of the crimping area and wherein the two flash cutting pockets of the top jaw have the same cross-sectional shape as the two flash cutting pockets of the bottom jaw. Yamakawa is relied upon to teach a crimping die (82) having flash cutting pockets (85) that are located along a gap of the die, as seen in at least Figure 10A, to absorb that flash 
With regards to claim 18, Yamakawa also teaches wherein the two flash cutting pockets (85) of the top jaw terminate at the crimping area of the top jaw, wherein the two flash cutting pockets (85) of the bottom jaw terminate at the crimping area of the bottom jaw, and wherein the termination points of the two flash cutting pockets (85) of the top jaw contact the termination points of the two flash cutting pockets (85) of the bottom jaw when the top jaw fully engages the bottom jaw, as seen in at least Figures 10A and 10B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725